Citation Nr: 1711468	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  04-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES


1.  Entitlement to an effective date earlier than October 18, 2006, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected PTSD.

7.  Entitlement to service connection for skin sores.

8.  Entitlement to service connection for chronic pain syndrome as due to herbicide exposure.

9.  Entitlement to service connection for a benign prostatic hypertrophy, claimed as an enlarged prostate.

10.  Entitlement to service connection for malaria.

11.  Entitlement to service connection for a shrapnel wound.

12.  Entitlement to service connection for cataracts.

13.  Entitlement to service connection for allergic rhinitis.

14.  Entitlement to service connection for left arm phlebitis.

15.  Entitlement to service connection for obstructive sleep apnea.

16.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to March 1969 and from October 1972 to April 1973.  He also had a period of active duty for training from September 1966 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for skin sores, chronic pain syndrome, benign prostatic hypertrophy, malaria, a shrapnel wound, asthma, hypertension and peptic ulcer disease.  The Veteran, through his attorney, filed a notice of disagreement (NOD) as to these determinations in March 2008.  A statement of the case (SOC) was issued in May 2008 and Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

This appeal also arises from a July 2009 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for peripheral neuropathy.  The Veteran, through his attorney, filed a NOD in August 2009.  A SOC was issued in March 2012 and Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  (The Board notes that the Veteran's claim for service connection for peripheral neuropathy was "reopened" by the RO in the March 2012 SOC.)

The Veteran also appeals from a May 2010 rating decision in which the RO, inter alia, denied his claim for service connection for obstructive sleep apnea.  The Veteran, through his attorney, filed a NOD as to these determinations in May 2010.  A SOC was issued in August 2011 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

In addition, the Veteran appeals from a December 2011 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial rating of 50 percent, effective October 18, 2006.  The Veteran, through his attorney, filed a NOD as to the assigned initial rating and assigned effective date in January 2012.  A SOC was issued in March 2012 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Finally, the Veteran appeals from a November 2012 rating decision in which the RO, inter alia, denied his claim for a TDIU as well as his claims for service connection for, inter alia, cataracts, a tonsillectomy, left arm phlebitis, an appendectomy and allergic rhinitis.  The Veteran, through his attorney, filed a NOD as to this determination in October 2013.  A SOC was issued in March 2015 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2015.

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of these claims follows.

In November 2004, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

In approximately October 2009, jurisdiction over these appeals was transferred to the Atlanta, Georgia RO.

In February 2013, the Veteran's attorney requested a Decision Review Officer (DRO) hearing at the RO.  This request was withdrawn by the attorney in March 2014.

In October 2015, the Board remanded for further development the claims for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, hypertension, skin sores, chronic pain syndrome, benign prostatic hypertrophy, malaria, a shrapnel wound, cataracts, allergic rhinitis, left arm phlebitis, obstructive sleep apnea, asthma, a colon condition, bilateral hearing loss, tinnitus, and peptic ulcer disease; the claim for an initial rating in excess of 50 percent for PTSD; the claim for an earlier effective date for the award of service connection for PTSD; and the claim for a TDIU.  The Board also dismissed the Veteran's previously perfected appeals as to claims for service connection for an appendectomy and for residuals of a tonsillectomy, finding that the Veteran had withdrawn those matters from appellate consideration.  Lastly, in that action, the Board awarded service connection for common variable immunodeficiency syndrome (CVID) and hydrocephalus and for diabetes mellitus.  

After completing the requested development, the RO, in an October 2016 rating decision, granted the Veteran's claim for service connection for bilateral hearing loss, tinnitus, a colon condition, and peptic ulcer disease and gastroesophageal reflux disease.  Initial ratings for each such disability and effective dates for the awards of service connection were also assigned.  Those awards represent a full grant of the benefits sought with respect to the claim for service connection for bilateral hearing loss, tinnitus, a colon condition, and peptic ulcer disease and gastroesophageal reflux disease.  As such, and since the Veteran has not expressed any disagreement with the October 2016 rating action, no such matter is before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Also in October 2016, the RO issued a supplemental statement of the case, wherein it continued to deny the claims for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, hypertension, skin sores, chronic pain syndrome, benign prostatic hypertrophy, malaria, a shrapnel wound, cataracts, allergic rhinitis, left arm phlebitis, obstructive sleep apnea, and asthma; the claim for an initial rating in excess of 50 percent for PTSD; the claim for an earlier effective date for the award of service connection for PTSD; and the claim for a TDIU.  All matters were then certified or recertified for appeal to the Board the following month. 

As regards the matter of representation, the Board notes that the Veteran previously was represented by private attorney, Virginia Girard-Brady, with regard to the claims on appeal.  On December 8, 2016, the private attorney notified the Board that she was withdrawing her representation of the Veteran.  The Board points out that because the AOJ had already certified the appeal to the Board, Attorney Girard-Brady's right to unilaterally withdraw her representation would normally be restricted.  However, as discussed in greater detail below, because the Veteran, through his attorney, had previously indicated his desire to withdraw from appellate consideration all claims pending before the Board, there is no prejudice to the Veteran in allowing Attorney Girard-Brady to withdraw her representation of the Veteran at this juncture.  Accordingly, the Veteran is now considered unrepresented in these matters.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  All evidence has been reviewed.


FINDING OF FACT

In submissions dated December 6, 2016, which submissions were sent via fax to VA prior her withdrawal from representation of the Veteran and which were received prior to the promulgation of an appellate decision, the Veteran's attorney withdrew from appellate consideration the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, hypertension, skin sores, chronic pain syndrome, benign prostatic hypertrophy, malaria, a shrapnel wound, cataracts, allergic rhinitis, left arm phlebitis, obstructive sleep apnea, and asthma; the claim for an initial rating in excess of 50 percent for PTSD; the claim for an earlier effective date for the award of service connection for PTSD; and the claim for a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for an effective date earlier than October 18, 2006, for the award of service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 50 percent for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of the appeal as to the claim for a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of the appeal as to the claim for service connection for peripheral neuropathy of the bilateral upper extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for withdrawal of the appeal as to the claim for service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

6.  The criteria for withdrawal of the appeal as to the claim for service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

7.  The criteria for withdrawal of the appeal as to the claim for service connection for skin sores are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

8.  The criteria for withdrawal of the appeal as to the claim for service connection for chronic pain syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

9.  The criteria for withdrawal of the appeal as to the claim for service connection for benign prostatic hypertrophy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

10.  The criteria for withdrawal of the appeal as to the claim for service connection for malaria are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

11.  The criteria for withdrawal of the appeal as to the claim for service connection for a shrapnel wound are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

12.  The criteria for withdrawal of the appeal as to the claim for service connection for cataracts are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

13.  The criteria for withdrawal of the appeal as to the claim for service connection for allergic rhinitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

14.  The criteria for withdrawal of the appeal as to the claim for service connection for left arm phlebitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

15.  The criteria for withdrawal of the appeal as to the claim for service connection for obstructive sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

16.  The criteria for withdrawal of the appeal as to the claim for service connection for asthma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in multiple December 2016 submissions, which submissions were sent via fax to VA prior her withdrawal from representation of the Veteran, the Veteran's then-appointed attorney withdrew from appeal the claims for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, hypertension, skin sores, chronic pain syndrome, benign prostatic hypertrophy, malaria, a shrapnel wound, cataracts, allergic rhinitis, left arm phlebitis, obstructive sleep apnea, and asthma; the claim for an initial rating in excess of 50 percent for PTSD; the claim for an earlier effective date for the award of service connection for PTSD; and the claim for a TDIU.  Hence, with respect to such claims, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for an effective date earlier than October 18, 2006, for the award of service connection for PTSD is dismissed.

The appeal as to the claim for an initial rating in excess of 50 percent for PTSD is dismissed.

The appeal as to the claim for a TDIU is dismissed.

The appeal as to the claim for service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The appeal as to the claim for service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.

The appeal as to the claim for service connection for hypertension is dismissed.

The appeal as to the claim for service connection for skin sores is dismissed.

The appeal as to the claim for service connection for chronic pain syndrome is dismissed.

The appeal as to the claim for service connection for benign prostatic hypertrophy is dismissed.

The appeal as to the claim for service connection for malaria is dismissed.

The appeal as to the claim for service connection for a shrapnel wound is dismissed.

The appeal as to the claim for service connection for cataracts is dismissed.

The appeal as to the claim for service connection for allergic rhinitis is dismissed.

The appeal as to the claim for service connection for left arm phlebitis is dismissed.

The appeal as to the claim for service connection for obstructive sleep apnea is dismissed.

The appeal as to the claim for service connection for asthma is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


